UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
MATTHEW LARKIN,

                        Petitioner,
                                               MEMORANDUM AND ORDER
            -against-                          14-CR-0571(JS)

UNITED STATES OF AMERICA,

                    Respondent.
-------------------------------------X
APPEARANCES
For Petitioner:     Matthew Larkin, pro se
                    #85294-053
                    Federal Correctional Institution
                    P.O. Box 1000
                    Otisville, New York 10963-1000

For Respondent:         Lara Treinis Gatz, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza
                        Central Islip, New York 11722

SEYBERT, District Judge:

            Matthew Larkin (“Petitioner”) pled guilty to Count One,

Robbery Conspiracy in violation of 21 U.S.C. §§ 1951(a) and 3551,

and Count Two, Use of a Firearm in Furtherance of a Crime of

Violence,      in   violation   of    21   U.S.C.    §§     924(c)(1)(A)(i),

924(c)(1)(A)(ii), 924(c)(1)(C)(i), and 3551, pursuant to a Plea

Agreement with the Government.        (See Indictment, D.E. 11; Guilty

Plea,   D.E.    32.)    Following    his   guilty   plea,    Petitioner   was

sentenced to a below Sentencing Guidelines term of time served on

both counts, to run consecutive, equating to approximately forty-
two (42) months of imprisonment in total, followed by three (3)

years of supervised release, concurrent.    (See Sentencing, D.E.

79; J., D.E. 80; Gov’t Resp., D.E. 111, at 2.)           Thereafter,

Petitioner was rearrested and charged with violating the terms of

his supervised release.    (See Violation of Supervised Release

Report, D.E. 87.)   Ultimately, Petitioner pled guilty to Count 8

of the Violation of Supervised Release Report and was sentenced to

a term of twenty-two (22) months incarceration for the violation.

(See Plea and Sent. Hr’g, D.E. 94; J., D.E. 95.)

          On July 1, 2019, Petitioner, acting pro se, petitioned

this Court to vacate, set aside, or correct his conviction and

sentence pursuant to 28 U.S.C. § 2255 in light of U.S. v. Davis,

139 S. Ct. 2319 (2019).    (See Pet., D.E. 108, at ECF p. 4; see

generally U.S. v. Davis, --- U.S. ----, 139 S. Ct. 2319, 204 L.

Ed. 2d 757 (2019); see also U.S. v. Barrett, 937 F.3d 126 (2d Cir.

2019).)   The Government does not oppose Petitioner’s request to

vacate his conviction on Count Two (Use of a Firearm in Furtherance

of a Crime of Violence) in light of Davis and Barrett.    (See Gov’t

Resp. at 2.)    However, the Government does oppose vacatur of

Petitioner’s current sentence of twenty-two months imprisonment,

on the grounds that Petitioner is currently serving a sentence for

admittedly violating supervised release, which was imposed on both

counts of Petitioner’s conviction, and remains valid with respect

to Count One (Robbery Conspiracy).     (Gov’t Resp. at 2-3.)      In

                                2

reply, Petitioner clarified that he is specifically seeking that

only Count Two of his conviction, Use of a Firearm in Furtherance

of a Crime of Violence, be vacated, and agreed that his current

sentence of imprisonment should continue as valid with respect to

Count One of his conviction.               (Pet’r Reply, D.E. 112.)

                Accordingly, the Petition (D.E. 108) is GRANTED.                The

Clerk of the Court is directed to vacate Petitioner’s conviction

as   to    Count    Two    of   the    Indictment.      Petitioner     is   hereby

resentenced to a term of imprisonment of time served on Count

Two.      All    other    aspects     of   the   original   sentence   remain    in

place.     The Clerk of the Court is directed to mail a copy of this

Memorandum and Order to the pro se Petitioner.



                                                 SO ORDERED.


                                                 /s/ JOANNA SEYBERT______
                                                 Joanna Seybert, U.S.D.J.

Dated:     November   14 , 2019
           Central Islip, New York




                                             3

